DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.

Response to Arguments

2.	Applicant’s arguments, see Remarks pages 7-9, filed 04/08/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter

3.	Claims 1-20 are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which the examiner considers as persuasive as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ISHII, US 2019/0289529 discloses the user equipment receiving circuitry receives each of the stored second type system information blocks based on whether each of the stored second type system information blocks is area specific or cell specific and the associated value tag. The first type system information block used for receiving minimum system information, the minimum system information comprising information required for an initial access.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469